 Case 4:20-cv-00056-PK Document 30 Filed 05/07/21 PageID.1157 Page 1 of 11
                                                                                     FILED
                                                                              2021 MAY 7 PM 2:47
                                                                                    CLERK
                                                                              U.S. DISTRICT COURT


                             IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF UTAH

 VERA BUYS.,
                                                       MEMORANDUM DECISION AND
                         Plaintiff,                    ORDER

 v.

 ANDREW M. SAUL, Commissioner of
 Social Security,                                     Case #4:20-cv-00056 PK

                         Defendant.                   Magistrate Judge Paul Kohler



       This matter comes before the Court on Plaintiff Vera Buy’s appeal from the decision of

the Social Security Administration denying her application for disability and disability insurance

benefits. The Court held oral arguments on April 28, 2021. Having considered the case, the

Court will affirm the administrative ruling.

                                      I. STANDARD OF REVIEW

       This Court’s review of the administrative law judge’s (“ALJ”) decision is limited to

determining whether his findings are supported by substantial evidence and whether the correct

legal standards were applied. 1 “Substantial evidence ‘means such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.’” 2 The ALJ is required to

consider all of the evidence, although he or she is not required to discuss all of the evidence. 3 If

supported by substantial evidence, the Commissioner’s findings are conclusive and must be


       1
           Rutledge v. Apfel, 230 F.3d 1172, 1174 (10th Cir. 2000).
       2
        Clifton v. Chater, 79 F.3d 1007, 1009 (10th Cir. 1996) (quoting Richardson v. Perales,
402 U.S. 389, 401 (1971)).
       3
           Id. at 1009–10.


                                                  1
 Case 4:20-cv-00056-PK Document 30 Filed 05/07/21 PageID.1158 Page 2 of 11




affirmed. 4 The Court should evaluate the record as a whole, including the evidence before the

ALJ that detracts from the weight of the ALJ’s decision. 5 However, the reviewing court should

not re-weigh the evidence or substitute its judgment for that of the Commissioner. 6

                                          II. BACKGROUND

A.     PROCEDURAL HISTORY

       In April 2017, Plaintiff filed an application for disability and disability insurance benefits,

alleging disability beginning on June 1, 2016. 7 Plaintiff’s claim was denied initially and upon

reconsideration. 8 Plaintiff then requested a hearing before an ALJ, which was held on May 29,

2019. 9 The ALJ issued a decision on July 1, 2019, finding that Plaintiff was not disabled. 10 The

Appeals Council denied Plaintiff’s request for review on May 1, 2020, 11 making the ALJ’s

decision the Commissioner’s final decision for purposes of judicial review. 12

       On June 11, 2020 Plaintiff filed her Complaint in this case. 13 On August 13, 2020, both

parties consented to a United States Magistrate Judge conducting all proceedings in the case,

including entry of final judgment, with appeal to the United States Court of Appeals for the




       4
           Richardson, 402 U.S. at 390.
       5
           Shepherd v. Apfel, 184 F.3d 1196, 1199 (10th Cir. 1999).
       6
           Qualls v. Apfel, 206 F.3d 1368, 1371 (10th Cir. 2000).
       7
           R. at 154–55.
       8
           Id. at 66, 80.
       9
           Id. at 26–54.
       10
            Id. at 9–25.
       11
            Id. at 1–6.
       12
            20 C.F.R. § 422.210(a).
       13
            Docket No. 3.


                                                 2
 Case 4:20-cv-00056-PK Document 30 Filed 05/07/21 PageID.1159 Page 3 of 11




Tenth Circuit. 14 The Commissioner filed his Answer and the administrative record on October

16, 2020. 15

        Plaintiff filed her Opening Brief on November 20, 2020. 16 Defendant filed his Answer

Brief on December 23, 2020. 17 Plaintiff filed her Reply on January 8, 2021. 18

B.      MEDICAL HISTORY

        Plaintiff claimed disability based upon ankylosing spondylitis, fibromyalgia, osteopenia,

celiac disease, and frequent sinus infections. 19 Plaintiff stated that she was in constant pain and

had daily fatigue, that her medications lowered her immune system resulting in frequent

sickness, and that her celiac disease caused inflammation and extreme pain. 20

        Plaintiff was diagnosed with ankylosing spondylitis in September 2017 “[a]fter 30 years

of presumed disease activity.” 21 Plaintiff has received treatment for this condition, mainly

consisting of prescribed medications. The medical records reflect that these medications have

had varying degrees of success. However, Plaintiff has consistently sought treatment for pain

and stiffness. She also has a history of infections due to her ankylosing spondylitis and related

treatment, as many of the medications to treat that condition also suppress the immune system.




        14
             Docket No. 11.
        15
             Docket Nos. 14–21.
        16
             Docket No. 24.
        17
             Docket No. 26.
        18
             Docket No. 27.
        19
             R. at 178.
        20
             Id. at 187.
        21
             Id. at 523.


                                                  3
 Case 4:20-cv-00056-PK Document 30 Filed 05/07/21 PageID.1160 Page 4 of 11




She also has a history of fibromyalgia. 22 Plaintiff was diagnosed with celiac disease in

November 2011. 23 This has resulted in pain, swelling, and rashes. Plaintiff also has a history of

fatigue. 24

C.      HEARING TESTIMONY

        Plaintiff testified that she was unable to work full-time because of fatigue, stiffness, and

pain. 25 These symptoms made it difficult for her to perform basic tasks. 26 Plaintiff stated that

she needed to constantly move and stretch to avoid stiffness, but this led to fatigue. 27 She also

stated that her celiac disease resulted in painful swelling and rashes. 28 However, Plaintiff was

able to work four hours per day four days per week. 29 She also visited her elderly father and

helped prepare simple meals for him and make his bed. 30 Plaintiff also testified that she could

perform chores around the house, but doing so left her in pain and fatigued. 31

D.      THE ALJ’S DECISION

        The ALJ followed the five-step sequential evaluation process in deciding Plaintiff’s

claim. At step one, the ALJ determined that Plaintiff had not engaged in substantial gainful




        22
              Id. at 531.
        23
              Id. at 367.
        24
              Id. at 1045.
        25
              Id. at 36–37.
        26
              Id. at 37.
        27
              Id.
        28
              Id. at 43.
        29
              Id. at 31.
        30
              Id. at 39.
        31
              Id. at 42–43.


                                                  4
 Case 4:20-cv-00056-PK Document 30 Filed 05/07/21 PageID.1161 Page 5 of 11




activity from her alleged onset date of June 1, 2016. 32 At step two, the ALJ found that Plaintiff

suffered from the following severe impairments: ankylosing spondylitis, disorder of the cervical

and lumbar spine, fibromyalgia, and celiac disease. 33 At step three, the ALJ found that Plaintiff

did not have an impairment or combination of impairments that met or equaled a listed

impairment. 34 The ALJ determined that Plaintiff had the residual functional capacity (“RFC”) to

perform light work with certain restrictions. 35 At step four, the ALJ determined that Plaintiff

could not perform her past relevant work. 36 At step five, the ALJ found that there were jobs that

exist in significant numbers in the national economy that Plaintiff could perform and, therefore,

she was not disabled. 37

                                        III. DISCUSSION

       Plaintiff raises three issues in her brief: (1) whether the ALJ erred in evaluating

Plaintiff’s ankylosing spondylitis; (2) whether the ALJ erred in evaluating Plaintiff’s

fibromyalgia; and (3) whether the ALJ erred in evaluating Plaintiff’s celiac disease.

A.     ANKYLOSING SPONDYLITIS

       The ALJ found that Plaintiff’s ankylosing spondylitis to be a severe impairment. The

ALJ recognized that Plaintiff complained of pain and fatigue as well as headaches and illness

due to a suppressed immune system. The ALJ found that Plaintiff’s “impairments could



       32
            Id. at 14.
       33
            Id. at 14–15.
       34
            Id. at 15.
       35
            Id. at 15–18.
       36
            Id. at 19.
       37
            Id. at 19–20.


                                                 5
 Case 4:20-cv-00056-PK Document 30 Filed 05/07/21 PageID.1162 Page 6 of 11




reasonably be expected to cause the alleged symptoms” but that Plaintiff’s “statements

concerning the intensity, persistence and limiting effects of these symptoms are not entirely

consistent with the medical evidence and other evidence in the record.” 38

       The ALJ provided a number of reasons to support this conclusion. Plaintiff takes issue

with each of the reasons provided by the ALJ, pointing to evidence that could detract from the

ALJ’s conclusion. First, the ALJ noted that the medical imaging evidence did not support

Plaintiff’s alleged loss of function. 39 In support of this conclusion, the ALJ pointed to several

images showing only mild findings. Plaintiff argues that the ALJ failed to acknowledge

evidence of inflammation and elevated sedimentation. However, this does not conflict with the

ALJ’s determination that “[t]he medical evidence generally [did] not support the claimant’s

alleged loss of functioning.” 40 The objective evidence cited by the ALJ did not support

Plaintiff’s claims of function loss and that conclusion is well supported.

       Second, the ALJ found that Plaintiff’s treatment was essentially routine and conservative

in nature, and that her symptoms were well controlled. 41 Plaintiff disputes the ALJ’s

characterization that her treatment was conservative, arguing that the medication she was

prescribed—Cimzia—is a more aggressive form of treatment for ankylosing spondylitis.

However, the ALJ correctly noted that Plaintiff has only been prescribed medication for this

condition. Even assuming her medications were not conservative, this does not take away from




       38
            Id. at 16.
       39
            Id.
       40
            Id.
       41
            Id.


                                                  6
 Case 4:20-cv-00056-PK Document 30 Filed 05/07/21 PageID.1163 Page 7 of 11




the other reasons set out by the ALJ to support the finding that Plaintiff was not disabled.

Plaintiff also argues that her condition was not well controlled because she continued to seek out

treatment and, at times, was not doing well. Again, the ALJ provided evidence to support his

determination that Plaintiff’s condition was generally well controlled with medications.

       Third, the ALJ found that Plaintiff’s longitudinal medical history was not consistent with

a claim of disability. 42 Specifically, the ALJ noted that Plaintiff had a lengthy history of

employment despite her conditions and there was nothing to indicate that her conditions had

worsened. 43 Plaintiff argues that she consistently reported worsening symptoms. Despite these

reports, the objective medical evidence remained largely unchanged.

       Fourth, the ALJ found that Plaintiff’s described daily activities were inconsistent with her

complaints of disabling symptoms and limitations.44 Plaintiff argues that the ALJ misstated her

activities. However, Plaintiff testified at the hearing that she helped take care of her father and

was able to do household chores. Plaintiff further stated that she was able to appropriately

groom herself, prepare meals, do light housework, do laundry, drive, go grocery shopping,

exercise, and attend church weekly. 45 Plaintiff further argues that her activities require frequent

breaks for stretching and changing positions. However, the ALJ’s RFC accounts for this by

requiring a sit/stand option and noting that “the frequency of position change [is] at the sole

discretion of the employee.” 46 Plaintiff also argues that the ALJ failed to adequately account for


       42
            Id. at 17.
       43
            Id.
       44
            Id. at 17–18.
       45
            Id. at 189–97, 214–19.
       46
            Id. at 15.


                                                  7
 Case 4:20-cv-00056-PK Document 30 Filed 05/07/21 PageID.1164 Page 8 of 11




her fatigue. But, as discussed below, the ALJ specifically addressed Plaintiff’s fatigue and the

limitation to light work reflects this consideration.

       Finally, the ALJ found that the opinions of Plaintiff’s primary care physician, Tyler

Rencher, D.O., were less persuasive than those of the state agency physicians. 47 Dr. Rencher

opined that Plaintiff would be extremely limited in her ability to perform full-time work. 48 The

ALJ concluded that this opinion was not supported by the nature and scope of Plaintiff’s

treatment, the objective findings in the record, and the opinions of the state agency physicians.

This conclusion is well supported for many of the same reasons already discussed.

       In contrast, the ALJ found the opinions of the state agency physicians to be persuasive.

The ALJ noted that the consulting physicians had reviewed the entirety of the record and were

familiar with Plaintiff’s condition over time. 49 Plaintiff takes issue with this statement, arguing

that additional evidence submitted after the consulting physicians reviewed the file does not

support their findings. However, a review of this evidence shows that it is largely the same as

the evidence reviewed by the consulting physicians. 50 A single statement that plaintiff was not

“doing that great” on her current mediation does not negate the ALJ’s conclusion. 51

       Plaintiff does an excellent job marshalling the evidence to support her contention that the

ALJ erred in his evaluation of her ankylosing spondylitis. However, this simply shows that there



       47
          Id. at 18. Because Plaintiff applied for benefits after March 27, 2017, the ALJ applied
a new set of regulations for evaluating medical opinion evidence. See 20 C.F.R. § 404.1520c.
       48
            R. at 1040–52.
       49
            Id. at 18.
       50
            See id. at 856–1056.
       51
            Id. at 911.


                                                  8
 Case 4:20-cv-00056-PK Document 30 Filed 05/07/21 PageID.1165 Page 9 of 11




were evidentiary disputes in the record. “The ALJ was entitled to resolve such evidentiary

conflicts and did so.” 52 While Plaintiff put forth well-reasoned thoughts, the Court finds that

they fall into the category of asking the Court to reweigh the evidence. The Court’s role,

however, is limited to determining whether the ALJ’s findings are supported by substantial

evidence and whether the correct legal standards were applied. “The possibility of drawing two

inconsistent conclusions from the evidence does not prevent an administrative agency’s findings

from being supported by substantial evidence.” 53 A review of the record reveals that the ALJ’s

findings are well supported despite some evidence to the contrary. Therefore, remand is not

required on this ground.

B.     FIBROMYALGIA

       Plaintiff argues that the ALJ failed to discuss her reports of sleep issues, headaches, and

fatigue, despite medical records noting these symptoms. However, the ALJ explicitly discussed

that Plaintiff “alleged she cannot work because of fatigue and pain.” 54 The ALJ also noted that

plaintiff “reported severe headaches and frequent illnesses due to a suppressed immune

system.” 55 Thus, it is not the case that the ALJ did not discuss these symptoms. The ALJ

acknowledged that Plaintiff’s “impairments could reasonably be expected to cause the alleged

symptoms” but found that Plaintiff’s “statements concerning the intensity, persistence and

limiting effects of these symptoms are not entirely consistent with the medical evidence and



       52
            Allman v. Colvin, 813 F.3d 1326, 1333 (10th Cir. 2016).
       53
         Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007) (quoting Zoltanski v. Fed. Aviation
Admin., 372 F.3d 1195, 1200 (10th Cir. 2004).
       54
            R. at 16.
       55
            Id.


                                                 9
Case 4:20-cv-00056-PK Document 30 Filed 05/07/21 PageID.1166 Page 10 of 11




other evidence in the record.” 56 The ALJ went on to discuss the medical evidence, much of

which is referenced above. And for the same reasons stated there, remand is not required on this

issue.

         Plaintiff also complains that the ALJ did not discuss or reference SSR 12-2p in his

decision. SSR 12-2p sets out how the Commission evaluates fibromyalgia. 57 That ruling

establishes a two-step process for evaluating such claims. First, there must be evidence that the

individual has a medically determinable impairment. 58 Fibromyalgia qualifies as such an

impairment. 59 Second, if a medically determinable impairment is established, “we then evaluate

the intensity and persistence of the person’s pain or any other symptoms and determine the

extent to which the symptoms limit the person’s capacity for work.” 60 The ALJ followed this

two-step process in evaluating Plaintiff’s impairments, which resulted in him limiting Plaintiff to

light work. 61 Thus, the Court finds any failure to reference or discuss SSR 12-2p by name

harmless.

C.       CELIAC DISEASE

         Plaintiff also argues that the ALJ erred in his evaluation of her celiac disease. The ALJ

discussed Plaintiff’s diagnosis and her symptoms. 62 While Plaintiff complains that it is unclear




         56
              Id.
         57
              SSR 12-2p, 2012 WL 3104869 (July 25, 2012).
         58
              Id. at *5.
         59
              Id.
         60
              Id.
         61
              R. at 15–18.
         62
              Id. at 16–17.


                                                 10
Case 4:20-cv-00056-PK Document 30 Filed 05/07/21 PageID.1167 Page 11 of 11




how the ALJ accounted for this impairment in his RFC determination, Plaintiff fails to point to

any evidence suggesting that her celiac disease caused any work-related restrictions. Therefore,

remand is not required on this ground.

                                         IV. CONCLUSION

       Having made a thorough review of the entire record, the Court hereby AFFIRMS the

decision below.

       DATED: 07 May 2021

                                             BY THE COURT:



                                             PAUL KOHLER
                                             United States Magistrate Judge




                                               11
